DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites at the beginning of pg. 118 “when a1 is 0, the carbon atom and A1 are not linked to each other…when a4 is 0, the carbon atom and A4 are not linked to each other…”. It is unclear which carbon atom is being referred to. Is the carbon atom with respect to a1 the same as the carbon atom with respect to a4? Or are they different?
Near the bottom of pg. 118, claim 2 recites “R1 and R7, R2 and R7, R3 and R7, R4 and R7, R5 and R7, and/or R6 and R7 are optionally linked…”. Claim 9 recites the same limitation at the top of pg. 124. The use of “and/or” makes it unclear whether all of R1 and R7, R2 and R7, R3 and R7, R4 and R7, R5 and R7, and R6 and R7 may be optionally linked or if only one pair may be optionally linked. For purposes of examination, the claims will be interpreted as any of the groups R1 and R7, R2 and R7, R3 and R7, R4 and R7, R5 and R7, and R6 and R7
Claims 11-15, 17-18, and 20 are rejected for being dependent on indefinite claim 9.
Claim 16 recites “X1 is C(R9), X2 is C(R10), X3 is C(R11), and/or X4 is C(R12)”. The use of “and/or” makes it unclear if each of X1 to X4 is required to be a carbon atom connected to an R group or if only one of X1 to X4 is required to be a carbon atom connected to an R group. For purposes of examination, the claim will be interpreted as each of X1 to X4 is a carbon atom connected to an R group or only one of X1 to X4 is a carbon atom connected to an R group.
Claim 19 recites “the compound represented by Formula 1A has a symmetrical structure”. No definition is provided for in the instant specification as to what encompasses a “symmetrical structure”. Is the compound symmetrical along a specific axis? Is the compound required to have matching ligands A1-A2 and A4-A5 and matching rings A3 and A6? Or is the compound only required to have two halves that are exactly the same, but not mirror images of each other like in the claimed compounds 1 to 45?
For purposes of examination, a compound will be interpreted as symmetrical if the compound comprises two halves that are exactly the same, as defined by Macmillan Dictionary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. US 2003/0152802 A1 (“Tsuboyama”) in view of Chen et al. US 2018/0375037 A1 (“Chen”).
Regarding claims 1, 3, and 8, Tsuboyama teaches an organic luminescence device comprising a pair of electrodes and a luminescence layer between the electrodes, wherein the luminescence layer comprises at least one species of a metal coordination compound of the formula (1) (¶ [0035]), shown below (¶ [0029])

    PNG
    media_image1.png
    104
    241
    media_image1.png
    Greyscale

Tsuboyama teaches providing two metal atoms in one molecule allows the compound to exhibit a stable high-luminescent characteristic (strong phosphorescence) (¶ [0049]-[0051]). Additionally, Tsuboyama teaches metal coordination compounds of formula (I) allow for a high phosphorescence yield, control of emission wavelength, and high luminescence for a long period (¶ [0027]-[0028]).
Tsuboyama teaches exemplary compounds are shown in Tables 1-16 (¶ [0065] and pgs. 8-14) including compound 504, which comprises ligand 10 
    PNG
    media_image2.png
    263
    182
    media_image2.png
    Greyscale
(pg. 6) as ligand P and ligand 20 
    PNG
    media_image3.png
    180
    123
    media_image3.png
    Greyscale
(pg. 7) as ligands Q1 and Q2 (¶ [0075] and pg. 12). 
Tsuboyama fails to specifically teach an organic luminescence device comprising compound 504 as the metal coordination compound in the luminescence layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 504 as the metal coordination compound of the luminescence layer, because it would have been choosing from a list of exemplary compounds of formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the metal coordination compound in the luminescence layer of the organic luminescence device of Tsuboyama and possessing the benefits taught by Tsuboyama.  One of ordinary skill in the art would have been motivated to select compounds represented by formula (1) as the metal coordination compound having the benefits taught by Tsuboyama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E). 
The compound 504 has the structure shown below:

    PNG
    media_image4.png
    330
    486
    media_image4.png
    Greyscale

Tsuboyama fails to teach compound 504 includes an indoloindole group. However, Tsuboyama teaches P is a quadridentate ligand and is preferably connected to M1 and M2 via a carbon atom or a nitrogen atom and is preferably a luminescent ligand (¶ [0034]). Additionally, Tsuboyama teaches the exemplary compound in Tables 1-16 are not exhaustive (¶ [0065]).
Chen teaches an OLED comprising an organic layer, wherein the organic layer comprises a compound comprising a first ligand LA of formula I (shown below) (¶ [0017]). 

    PNG
    media_image5.png
    154
    174
    media_image5.png
    Greyscale

 Chen teaches a compound comprising a first ligand LA
Chen teaches specific examples of the ligand LA including ligand LA75 
    PNG
    media_image6.png
    84
    194
    media_image6.png
    Greyscale
(pg. 13), wherein Y=N(CH3).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a ligand in compound 504 with a ligand LA, based on the teaching of Chen.  The motivation for doing so would have been to improve photophysical and device performance, as taught by Chen.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select ligand LA75, because it would have been choosing from a list of suitable ligands LA taught by Chen, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the metal coordination compound in the luminescent layer of the organic luminescence device of Tsuboyama in view of Chen and possessing the benefits taught by Tsuboyama and Chen.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a ligand LA having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tsuboyama fails to teach which ligand of compound 504 (ligands Q1, P, or Q2 of formula (I)) is substituted with the ligand LA75
Chen fails to specifically teach Y in ligand LA75 is N substituted with a heteroaryl. However, Chen does teach in formula I Y may be NR4 and at least one of R3 and R4 comprises a 5-membered or 6-membered aromatic ring (¶ [0016]), which includes pyridine (¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the naphthalene group of ligand P of compound 504 with the indoloindole group 
    PNG
    media_image6.png
    84
    194
    media_image6.png
    Greyscale
 wherein Y is N substituted with a pyridine, to arrive at a ligand LA in the metal coordination compound, based on the teaching of Tsuboyama.  The motivation for doing so would have been to guard the ligand LA against surrounding molecules, allowing for strong luminescence, as taught by Tsuboyama.
The modified compound 504 of Tsuboyama in view of Chen has the following structure:

    PNG
    media_image7.png
    285
    519
    media_image7.png
    Greyscale


The modified compound 504 comprises a ligand that reads on Formula I of Chen wherein (i) X1-X4 are each C; (ii) Y is NR4; (iii) R3 and R4 comprise 6-membered aromatic rings; (iv) R1 represents an aryl group and R2 and RA represent hydrogen atoms, and R1 and R2 are joined together to form a 6-membered aromatic ring; and (v) M is bonded to X1 
Regarding claim 4, Tsuboyama in view of Chen teach the modified compound of claim 3 as described above.
Tsuboyama teaches the luminescence layer may be comprised of a luminescent material as a guest material and a base or matrix material as a host material (¶ [0042]) but fails to specifically teach a host material in combination with the modified compound 504. 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host material in the luminescence layer, because one of ordinary skill in the art would reasonably have expected the elements of a host material and the luminescence layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Tsuboyama in view of Chen is silent as to the amount of the modified compound 504 to include in the luminescence layer. However, Tsuboyama does teach in the organic luminescence device of Example 1, the luminescence layer comprises a 93:7 by weight ratio of a host material (CBP) to dopant (metal coordination compound of formula 1) (¶ [0090]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the luminescence layer to include a 93:7 by weight ratio of host material to the modified compound 504, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound 504, the host material, and the luminescence layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 6
Tsuboyama teaches an example of a device in Example 1 comprising an anode (element 14), a hole transport layer, a luminescence layer, an electron transport layer, and a cathode (element 11) in that order (¶ [0087]-[0094]), [0127]).
The device of Example 1 fails to teach the modified compound 504 in the luminescence layer.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound in the luminescence layer of the device of Example 1 described above, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound and OLED to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. US 2003/0152802 A1 (“Tsuboyama”) in view of Chen et al. US 2018/0375037 A1 (“Chen”) as applied to claim 6 above, and further in view of Wantanabe et al. US 2018/0375032 A1 (“Wantanabe”).
Regarding claim 7, Tsuboyama in view of Chen teach the modified compound of claim 6 as described above.
The electron transport layer of Example 1 fails to include a phosphine oxide-containing compound.
Wantanabe teaches an organic electron transport material which includes a phosphine oxide derivative represented by Formula (1) (abstract). Wantanabe teaches the compound represented by Formula (1) is excellent in stability and durability (¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a phosphine oxide derivative represented by Formula (1) as the electron transport material in the electron transport layer of the device of Example 1 .
	
Claims 2, 5, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. US 2003/0152802 A1 (“Tsuboyama”) in view of Chen et al. US 2018/0375037 A1 (“Chen”) as applied to claims 1 and 8 above, and further in view of Turner, Eric, Nathan Bakken, and Jian Li. "Cyclometalated platinum complexes with luminescent quantum yields approaching 100%." Inorganic chemistry 52.13 (2013): 7344-7351 (“Turner”).
Regarding claims 2 and 9-19, Tsuboyama in view of Chen teach the modified compound of claims 1 and 8 as described above.
The modified compound fails to teach a linker between the pyridine and the indoloindole groups. However, Chen does teach LA is optionally linked with other ligands (¶ [0062]). Additionally, Chen teaches examples of suitable linkers for compounds comprising a ligand of LA include O, among others (¶ [0077]).
Turner teaches cyclometalated tetradentate platinum complexes of the type Pt[N^C-O-LL’] wherein N’C is a cyclometalating ligand and LL’ is an ancillary ligand (abstract). Turner teaches the addition of the bridging oxygen between the (N^C) and popy ligands enables facile metal coordination (pg. 7345, left column, second paragraph). An example of a bridging oxygen can be seen in Scheme 1, for example PtOO3 
    PNG
    media_image8.png
    120
    99
    media_image8.png
    Greyscale
 (pg. 7344).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to including a bridging oxygen between both the ligands P 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the bridging oxygen specifically between the indoloindole of ligand P and the benzene groups of ligands Q1 and Q2, because it would have been choosing a specific location for the bridging oxygen group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the organic layer of the OLED of Chen in view of Tsuboyama and Turner and possessing the benefits taught by Chen, Tsuboyama, and Turner.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the bridging oxygen having the benefits taught by Turner in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Tsuboyama in view of Chen and Turner has the following structure:

    PNG
    media_image9.png
    281
    520
    media_image9.png
    Greyscale

Per claims 2, 9-10, and 13-18, the modified compound above reads on the claimed Formula 1A wherein:
M1 and M2
Rings A2, A3, A5, and A6 are each C5 heterocyclic groups (pyridine) and rings A1 and A4 are each C6 carbocyclic groups (benzene);
Y2, Y3, Y5, and Y6 are each nitrogen atoms and Y1, Y4, Y7, and Y8 are each carbon atoms;
B1 to B8 are each a chemical bond;
L1 and L4 are each *-O-*, L2 and L5 are each a single bond, and L3 and L6 are not required to be present;
a1, a2, a4, and a5 are each 1, and a3 and a6 are each 0;
X1 is C(R9), X2 is C(R10), X3 is C(R11), and X4 is C(R12);
R1 to R6 and R9 to R12 are each hydrogen atoms and R7 and R8 are not required to be present; and
b1 and b4 are 3, and b2, b3, b5, and b6 are 4.
Per claim 11, rings A2, A3, A5, and A6 are each represented by the formula 2-1(1) wherein Y15 is a nitrogen atom and X21 to X24 are C(R21) to C(R24), respectively, and rings A1 and A4 are each represented by the formula 2-1(1) wherein Y15 and X21 to X24 are C(R21) to C(R24), respectively. R21 to R24 each represent hydrogen atoms.
Per claim 12, rings A2, A3, A5, and A6 are each represented by the formula 3-1(1). R21 to R24 each represent hydrogen atoms.
Per claim 19, as the modified compound comprises two halves that are exactly the same, wherein one half of the compound is 
    PNG
    media_image10.png
    278
    270
    media_image10.png
    Greyscale
, the compound is symmetrical.
Regarding claims 2, 5, 9-20, Tsuboyama in view of Chen and Turner teach the modified compound of claim 9, as described above in paragraph 51.
The modified compound fails to read on any of compounds 1 to 45. However, Tsuboyama does teach the ligands Q1 and Q2 are not limited to the partial structures exemplified (¶ [0065]).
Chen teaches the compound comprising the ligand LA of Formula (I) may be a platinum compound comprising the ligands LA and LB (¶ [0073]) wherein suitable ligands LB may be represented by LB158 
    PNG
    media_image11.png
    152
    87
    media_image11.png
    Greyscale
 (pg. 51) ligand LB133
    PNG
    media_image12.png
    115
    11
    media_image12.png
    Greyscale
(pg. 49). Accordingly, Chen teaches the ligand 
    PNG
    media_image12.png
    115
    11
    media_image12.png
    Greyscale
is a suitable substitute for the ligand 
    PNG
    media_image11.png
    152
    87
    media_image11.png
    Greyscale
in a platinum complex comprising an indoloindole derivative.
Therefore, given the teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligand 
    PNG
    media_image11.png
    152
    87
    media_image11.png
    Greyscale
with 
    PNG
    media_image12.png
    115
    11
    media_image12.png
    Greyscale
 in the modified compound 504, because Chen teaches a phenyl-pyrazole ligand is a suitable substitute for a phenyl-pyridine ligand.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the metal coordination compound in 
The modified compound of Tsuboyama in view of Chen and Turner has the following structure:

    PNG
    media_image13.png
    282
    518
    media_image13.png
    Greyscale

Per claim 20, the modified compound above reads on the claimed compound 1.
Per claims 2, 9-10, and 13-18, the modified compound above reads on the claimed Formula 1A wherein:
M1 and M2 are each independently selected from Pt;
Rings A2, A3, A5, and A6 are each C3 heterocyclic groups (pyrazole) and rings A1 and A4 are each C6 carbocyclic groups (benzene);
Y2, Y3, Y5, and Y6 are each nitrogen atoms and Y1, Y4, Y7, and Y8 are each carbon atoms;
B1 to B8 are each a chemical bond;
L1 and L4 are each *-O-*, L2 and L5 are each a single bond, and L3 and L6 are not required to be present;
a1, a2, a4, and a5 are each 1, and a3 and a6 are each 0;
X1 is C(R9), X2 is C(R10), X3 is C(R11), and X4 is C(R12);
R1 to R6 and R9 to R12 are each hydrogen atoms and R7 and R8
b1 and b4 are 3, and b2, b3, b5, and b6 are 4.
Per claim 11, rings A2, A3, A5, and A6 are each represented by the formula 2-1(19) wherein Y15 is a nitrogen atom and X21 to X23 are C(R21) to C(R23), respectively, and rings A1 and A4 are each represented by the formula 2-1(1) wherein Y15 and X21 to X24 are C(R21) to C(R24), respectively. R21 to R24 each represent hydrogen atoms.
Per claim 12, rings A2, A3, A5, and A6 are each represented by the formula 3-1(4). R21 to R23 each represent hydrogen atoms.
Per claim 5, Tsuboyama in view of Chen and Turner appear silent with respect to the property of the color of the light emitted from the emitting layer.
The instant specification recites that a device comprising compound 1 in the emission layer emits green light (Table 2 on pgs. 112-113 and compound 1 on pg. 102).  Since Tsuboyama in view of Chen and Turner teaches compound 1, the same structure as disclosed by the Applicant, the property of green light is considered to be, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Per claim 19, as the modified compound comprises two halves that are exactly the same, wherein one half of the compound is 
    PNG
    media_image14.png
    281
    274
    media_image14.png
    Greyscale
, the compound is symmetrical.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786